Citation Nr: 1429117	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to burial benefits.

3.  Entitlement to nonservice-connected death pension.

4.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The appellant's spouse had recognized Philippine guerrilla service from March 1945 through February 1946.  He died in May 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In September 2010, the appellant was awarded Filipino Veterans Equity Compensation (FVEC) in the amount of $15,000 based upon the Veteran's pending claim at the time of his death.  By letter received in October 2010, the appellant notified the RO that she only received a check for $9,000 and appealed the payment in that it was not the full amount awarded.  A memorandum to the file dated in February 2011 discusses the discrepancies between the awarded amount and the payment amount, and concludes that the appellant was due payment of $6,000.  A handwritten note on the memorandum indicates that the $6,000 payment was authorized on March 7, 2011.  As the appellant has not sought further action on this issue, the Board concludes that she must have received full payment of the $15,000 awarded and no further action need by taken.

In addition, the appellant had initially requested a hearing at the Board's office in Washington, D.C., which hearing was scheduled in July 2013.  In May 2013, the appellant advised the Board that she was unable to travel to the United States for the scheduled hearing and stated she was "writing for a motion to postpone."  In response, the Board sent the appellant a letter advising her that she need not travel to Washington, D.C. for her hearing but may have a hearing at the RO in Manila either in-person or via video conference.  Her response, received in January 2014, was that she wanted to appear for a video conference hearing.  Such a hearing was scheduled in June 2014; however, the appellant failed to appear for it.  To date, she has not provided good cause for her failure to appear nor has she requested her hearing be rescheduled.  Consequently, the Board finds that all efforts to afford the appellant her right to a hearing have been accomplished and no further effort is required at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's spouse had recognized Philippine guerrilla service from March 1945 through February 1946.

2.  The appellant's spouse died at a private hospital in May 2009 due to chronic renal insufficiency.

3.  The appellant's spouse was not service-connected for any disability at the time of his death in May 2009, nor was he in receipt of VA pension.

4.  At the time of his death, the appellant's spouse did not have any claim pending that would have resulted in an award of service-connected compensation or pension.

5.  The cause of the appellant's spouse's death (i.e., chronic renal insufficiency) was not related to his period of recognized Philippine guerrilla service.

6.  The evidence fails to demonstrate that the appellant's spouse's tuberculosis, ulcer, or chronic obstructive pulmonary disease secondary to chronic bronchitis was a direct or contributory cause of his death or related to his period of recognized Philippine guerrilla service.

7.  The appellant's spouse did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.

8.  The appellant's spouse's service with the recognized Philippine guerrillas from March 1945 through February 1946 does not qualify as requisite "active military service" to confer to the appellant eligibility to VA nonservice-connected death pension benefits.

9.  For accrued benefits purposes, the appellant's spouse did not have any claim pending at the time of his death that has not already been approved and paid.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the appellant's spouse's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013).

2.  The criteria for burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305, 2307 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2011).

3.  The criteria for basic eligibility to VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41 (20113).

4.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5304 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The duty to notify was satisfied in March 2011 and July 2012 letters.  The claims were subsequently readjudicated in an October 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The duty to assist has been made.  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the appellant of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the appellant's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In the present case, as the appellant spouse is deceased, there is no duty to provide a medical examination.  Furthermore the Board finds that there was no duty to obtain medical opinion as the record fails to demonstrate that the appellant's spouse's cause of death may be related to his recognized Philippine guerrilla service.

Thus, the Board finds that VA has satisfied its duties to inform and assist the veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Analysis

Dependency and indemnity compensation is payable to a surviving spouse, child, or parent either because of a service-connected death occurring after December 31, 1956, or pursuant to the election of a surviving spouse, child, or parent, in the case of such a death occurring before January 1, 1957.  38 C.F.R. § 3.5.  Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Initially, the Board notes that the appellant's spouse's recognized Philippine guerrilla service from March 1945 through February 1946 does qualify for eligibility to DIC as such benefits are set forth in Chapter 13 of Title 38.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40, 3.41.  Thus, for purposes of establishing entitlement to service connection for the cause of death, the appellant's spouse had "active military service" and, therefore, has veteran status.

The appellant argues that her spouse suffered from an ulcer, tuberculosis, kidney failure and chronic renal insufficiency and that the causes of such illnesses were due to his military service.  (See statements made in July 2011 on VA Form 21-4138, in September 2011 on VA Form 21-4142, and in September 2011 on VA Form 21-526.)  However, in order for the appellant to prevail on her claim, she must show that these disabilities directly caused or significantly contributed to her spouse's death and that they are related to his recognized service.  Unfortunately, the Board finds that the appellant has failed to meet her burden of proof.

Initially it is noted that it appears the appellant's spouse also had service in the Regular Philippine Army from February 1946 until April 1970 when he retired with 25 years of service (which includes the period of recognized Philippine guerrilla service from March 1945 to February 1946).  For VA compensation purposes, however, he only had active service in the U.S. Armed Forces from March 1945 until February 1946, which was his period of recognized Philippine guerrilla service as previously indicated.  His service with the Regular Philippine Army does not qualify him for VA benefits.  Consequently, the Board can only consider whether the cause of death is related to the period of recognized Philippine guerrilla service from March 1945 to February 1946 in adjudicating the appellant's claim.  The remainder of his time in service with the Regular Philippine Army is irrelevant to the Board's inquiry.

The final treatment records from May 2009 show the appellant's spouse was brought into a private hospital's emergency room around 11:00 am on the day of his death with complaints of a productive cough, dyspnea and chest pains.  He was admitted to the hospital; however, despite treatment, he did not improve.  Laboratory tests demonstrated he had an extremely elevated creatinine level.  He expired at 7:35 pm.  The final diagnoses were chronic renal insufficiency and chronic obstructive pulmonary disease secondary to chronic bronchitis.  The death certificate shows, however, that the cause of his death was chronic renal insufficiency only.  The death certificate does not list any contributory conditions.  

The appellant has stated that her spouse had kidney failure in 2000 and chronic renal insufficiency from 2004 to 2009.  In contrast, a medical statement from a private physician (who appears to have been the appellant's spouse's treating physician) dated in August 2012 indicates a diagnosis of chronic renal insufficiency was rendered in January 2009.  Nevertheless, there is no medical evidence to demonstrate that the appellant's spouse's chronic renal insufficiency either had its onset during his recognized Philippine guerrilla service from March 1945 to February 1946.  There are no in-service medical records nor is there evidence of an occurrence until many years after service.   According to the appellant's statement, the diagnosis of chronic renal insufficiency was almost 60 years later (and even longer based upon the physician's statement of diagnosis).  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  

Furthermore, although the appellant has stated her belief that her spouse's chronic renal insufficiency was due to his "military service," she does not specifically allege it was due to his recognized Philippine guerrilla service, which is the only service recognized for VA compensation purposes.   

The only other evidence in the record concerning the etiology of her spouse's chronic renal insufficiency are the appellant's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Consequently, there is no competent evidence of record to demonstrate that the appellant's spouse's chronic renal insufficiency, which caused his death, is related to his period of recognized Philippine guerrilla service.

Likewise, there is no evidence to relate the claimed ulcer and tuberculosis to the appellant's spouse's period of recognized Philippine guerrilla service.  Again there are no in-service medical records to show an onset of either condition during that period of service.  More importantly, the appellant's statements as to these conditions show that their onset was not until many years later (ulcer in 1984 and tuberculosis in 1999 (although private treating physician's statements give December 2004 as the date of diagnosis of pulmonary tuberculosis)).  Furthermore, there is actually no evidence showing that the claimed ulcer or tuberculosis either caused or significantly contributed to the appellant's spouse's death.  Without such evidence, even if there was evidence relating them to his period of recognized service, the appellant's claim would still not be proven.

Finally, although the final treatment records show a diagnosis of chronic obstructive pulmonary disease secondary to chronic bronchitis, the Board finds there is no evidence to show that either such condition is related to the appellant's spouse's recognized Philippine guerrilla service or that it was a cause (either direct or contributory) of his death.  The death certificate only listed chronic renal failure as the cause of his death.  It is noted that the death certificate is signed by the same physician who treated the appellant's spouse on his final day.  Thus, the physician's failure to list chronic obstructive pulmonary disease secondary to chronic bronchitis on the death certificate indicates that, although this was a final diagnosis of the appellant's spouse's last hospitalization, it was not actually a cause of his death.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for the cause of the appellant's spouse's death because there is no evidence to demonstrate that any of the conditions claimed by the appellant were related to his recognized Philippine guerrilla service or that any condition other than chronic renal failure either directly caused or significantly contributed to his death.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection for the cause of death is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Burial Benefits

As explained below, there is no legal basis upon which the benefit may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions providing for VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions:  (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); (2) the veteran had an original or reopened claim for either benefit pending at the time of his or her death and (i) in the case of an original claim, there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of death; or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  "Properly hospitalized" by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601.

In the instant case, the record discloses that the appellant's spouse died in a private hospital in May 2009.  The appellant filed her application for burial benefits in February 2010.  The death certificate indicates the Veteran was to be buried in a private cemetery.  

At the time of his death, the record shows the appellant's spouse was not service-connected for any disability and that the cause of his death (i.e., chronic renal insufficiency) is not service-connected (as adjudicated herein).  Thus, at the time of his death, the appellant's spouse was not in receipt of or entitled to VA service-connected compensation benefits.  In addition, the record indicates that he was not in receipt of or entitled to nonservice-connected pension.  Moreover, he did not have an original or reopened claim for either benefit pending at the time of his death.  Additionally, the appellant's spouse's body was not being held by a State.  The death certificate demonstrates that his body was to be buried at Cauayan Memorial Garden.  In light of the above discussion, it is clear that the criteria for burial benefits under 38 C.F.R. § 3.1600(a) or (b) are not met.  

Moreover, the appellant's spouse did not die while properly hospitalized by VA.  The final treatment records demonstrate that he died at a private hospital.  Thus, he was not in a VA facility for hospital, nursing home, or domiciliary care.  Moreover, he did not die enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  Accordingly, the criteria for entitlement under 38 C.F.R. §§ 3.1600(c) and 3.1605(a) are not met.  

Based on the foregoing, therefore, the Board concludes that the legal requirements for burial benefits, either service-connected or nonservice-connected, have not been met.  Consequently, the appellant's claim for burial benefits must be denied.

III.  Death Pension

As explained below, there is no legal basis upon which the benefit may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions providing for VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the U.S. pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the U.S. conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits, which do not include death pension benefits authorized by chapter 15, title 38, U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  In other words, the law does not provide nonservice-connected death pension benefits to the surviving spouse of one who served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army prior to July 1, 1946.

As the appellant's spouse's service recognized by the U.S. military was all prior to July 1, 1946, as a matter of law, such service does not satisfy the statutory or regulatory requirements which define "active military service" requirements necessary to establish basic eligibility for entitlement to nonservice-connected death pension under the provisions of 38 U.S.C.A. §§ 1501-1562.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  

The Board acknowledges the submissions of statements of the appellant's spouse's subsequent service in the Regular Philippine Army.  Such service, however, is not recognized service in the U.S. Armed Forces.  In so much as any documents appear to indicate that he had service in the guerrillas between November 1945 and July 1946, such service has not been recognized by the U.S. Service Department.  VA is prohibited from finding that a particular individual served in the U.S. Armed Forces on any basis other than a U.S. Service Department document, which VA believes to be authentic and accurate, or a U.S. Service Department verification.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service Department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As there is no legal basis on which the claim can be granted, the appellant's claim must be denied.  See 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.

IV.  Accrued Benefits

As explained below, there is no legal basis upon which the benefit may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions providing for VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Accrued benefits are defined as "periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid for a period not to exceed two years."  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Accrued benefits may be paid upon the death of a veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).

At the time of the appellant's spouse's death in May 2009, the only claim he had pending before VA was a claim for a one-time payment under the Filipino Veterans Equity Compensation (FVEC) Fund.  As acknowledged in the Introduction to this decision, the appellant was awarded the $15,000.00 payment her spouse would have been entitled to while he was alive in September 2010.  Although it appears she was only initially paid $9,000.00, payment of the additional $6,000.00 was authorized in March 2011.  As the appellant had not continued to seek that payment, it is presumed she received it even though the claims file does not specifically demonstrate that such payment was sent.  

As the only claim pending before VA at the time of his death was adjudicated and the appellant found entitled to such benefit and paid them, there is no claim upon which accrued benefits may be awarded.  Consequently, as a matter of law, the appellant's claim for accrued benefits must be denied.

ORDER

Entitlement to service connection for the cause of death is denied.

Entitlement to burial benefits is denied.

Entitlement to nonservice-connected death pension is denied.

Entitlement to accrued benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


